EXHIBIT 10.83

NAVISTAR NON-EMPLOYEE

DIRECTORS’ DEFERRED FEE PLAN

 

 

(Amended and Restated as of December 16, 2008)

SECTION 1

PURPOSE

1.1 The Navistar Non-Employee Directors’ Deferred Fee Plan (hereinafter referred
to as the “Plan”) has been established by Navistar International Corporation
(hereinafter referred to as the “Company” or “Navistar”) to attract and retain
as members of the Board of Directors of the Company (hereinafter referred to as
the “Board”) persons who are not full-time employees of the Company or any of
its subsidiaries, but whose business experience and judgment are a valuable
asset to the Company and its subsidiaries. The Plan was originally adopted on
August 14, 1995, and subsequently amended as of June 16, 1997 and January 1,
2005. This amendment and restatement of the Plan is effective as of December 16,
2008, except as otherwise provided herein, and is intended primarily to further
conform to the provisions of Section 409A of the United States Internal Revenue
Code of 1986, as amended, including regulations and other applicable authorities
promulgated thereunder (the “Code”), with respect those amounts deferred under
the Plan that are subject to Section 409A of the Code. Notwithstanding the
foregoing or any other provision of the Plan to the contrary, with respect to
any period prior to January 1, 2009, it is intended that the Plan be construed
and administered both pursuant to and in accordance with a good faith
interpretation of Section 409A of the Code. Any deferred amounts under the Plan
that are not subject to Section 409A of the Code shall continue to be governed
by the terms of the Plan as in effect immediately prior to January 1, 2005.

SECTION 2

DIRECTORS COVERED

2.1 As used in the Plan, the term “Director” means any person who: (A) is now a
member of the Board or is hereafter elected to the Board, and (B) is not a
full-time employee of the Company or any of its subsidiaries.

SECTION 3

DEFERRED DIRECTORS’ FEES

3.1 Subject to obtaining the consent of the Company at the time a fee deferral
election is made, a Director may elect to defer receipt of all or part of the
fees otherwise payable in cash for attendance at regular or special meetings
(including executive sessions) of the Board or its committees, fees for
rendering special services to the Company, and/or the annual Director retainer
fees otherwise payable in cash, including retainer fees for chairing a Board
committee, as hereinafter provided. A Director may make such a deferral election
by filing an election form with the Secretary of the Company (the “Secretary”)
before the end of whichever of the following periods applies to the Director:
(A) within the first 30 days after the Director first becomes eligible to
participate in the Plan (or in any other plan with which the Plan is aggregated
under Section 409A of the Code), or (B) if that 30-day period has expired,
before the close of the Director’s taxable year preceding the taxable year in
which the Director will earn the fees to be deferred. At the end of the
applicable period, the Director’s deferral election shall be irrevocable. Any
election made within the first 30 days after a Director first becomes eligible
to participate in the Plan (or in any other plan with which the Plan is
aggregated under Section 409A of the Code) shall apply only to fees earned after
the month in which the Director makes such election. Any election made after
such 30-day period shall apply only to fees earned after the end of the
Director’s taxable year in which the Director makes such election. A Director
may change any election that the Director has made under this Section 3.1 by
filing a new election form with the Secretary in accordance with Section 3.1 at
any time before the prior election becomes irrevocable.

 

E-25



--------------------------------------------------------------------------------

3.2 All Directors’ fees that are deferred in accordance with the provisions of
Section 3.1 shall be credited to a deferred cash account for the Director at the
time such deferred Director’s fees would otherwise have been payable to such
Director. Such deferred cash account shall bear interest, compounded quarterly
at the end of each calendar quarter, from the date amounts are credited thereto
to the last day of the calendar quarter (or to the date of payment, if earlier)
at the rate equivalent to the rate of interest as published on the first day of
such quarter by The Wall Street Journal as the “prime” rate or the equivalent
thereof.

3.3 A Director may elect to defer, and to allocate to Navistar share units, all
or any portion of the fees that would otherwise be payable to such Director in
cash or Navistar common stock for service as a Director. Such deferral shall be
subject to mutual agreement between the Company and the Director, and the making
of an election in accordance with the requirements set forth in Section 3.1.

3.4 For each year for which an election under Section 3.3 is in effect, share
units shall be credited to a deferred stock account for the Director. The number
of share units credited shall equal (a) in the case of any fees that would
otherwise be payable to the Director in Navistar common stock, including
restricted common stock, the number of shares of Navistar common stock for which
the election is effective, and (b) in the case of fees that would otherwise be
payable to the Director in cash, the number of whole shares of Navistar common
stock with a value equal to the amount of such cash, determined based on the
average of the high and low publicly reported sale prices of a share of Navistar
common stock on the date such cash otherwise would have been paid. Any share
units that are provided in lieu of fees that would have been paid in shares of
restricted common stock shall be subject to the same restrictions that would
have applied to such restricted common stock. Any shares of Navistar common
stock for which an election under Section 3.3 is not effective (determined by
rounding up to the nearest whole share) shall be transferred to the Director and
subject to such restrictions and conditions as otherwise provided under this
Plan or the Company’s 2004 Performance Incentive Plan (or any successor plan
thereto), as amended from time to time (the “PIP”), as appropriate.

Each Director’s deferred stock account shall be credited with dividend
equivalents equal to the dividends that would have been paid on shares on
Navistar common stock that are equal in number to the share units then credited
to the Director’s deferred stock account. Such dividend equivalent amounts shall
be converted immediately into share units of equal value, determined based on
the average of the high and low publicly reported sale prices of a share of
Navistar common stock on the date the dividends are paid on such shares. The
amount in the deferred stock account shall be adjusted for stock splits, stock
dividends and similar transactions. Interest shall not be credited to the
deferred stock account. Any additional share units credited pursuant to this
paragraph shall be subject to any restrictions that apply to the share units to
which such additional share units are attributable.

The share units in each year’s deferred stock account shall be paid to the
Director on the date or event specified in the agreement and election made
pursuant to Section 3.3. The share units shall be paid in shares of Navistar
common stock, except that the Company may pay cash in lieu of any block of less
than 100 shares. Any cash payment shall be equal to the number of share units
being paid in cash multiplied by the value of a share of Navistar common stock
(determined based on the average of the high and low publicly reported sale
prices of a share of Navistar common stock on the date as of which payment is
made). Any shares paid to a Director shall be subject to such restrictions or
conditions as otherwise provided under this Plan or the PIP, as appropriate.
Prior to the distribution of shares to the Director, the Director shall not be
the owner of such shares, and shall have none of the rights of a shareholder
with respect to any share units or other amounts credited to the deferred stock
account.

If there are no publicly reported sales of shares of Navistar common stock on an
applicable date under this Section 3.4, the value of a share or share unit for
purposes of this Section 3.4 shall be based on publicly reported sales of such
shares occurring on such other date or dates as the Company considers
appropriate.

 

E-26



--------------------------------------------------------------------------------

SECTION 4

PAYMENT OF DEFERRED DIRECTORS’ FEES

4.1 Subject to the provisions of this Section 4.1, Section 4.2, and Section 4.3,
a Director shall elect, in accordance with the provisions of Section 3.1, one of
the following payment options with respect to any earned and vested amounts that
are credited to such Director’s deferred cash account and deferred stock
account, as described in Sections 3.2 and 3.4, respectively:

 

(a) a lump sum payment within 60 days of any January 1 (designated by the
Director) following the taxable year in which such fees would have been paid if
payment of such fees had not been deferred;

 

(b) a lump sum payment within 60 days following the Director’s separation from
service with the Company and its affiliates (as determined in accordance with
Section 409A of the Code); or

 

(c) annual installments (over a 2-year, 3-year, 4-year, 5-year, or 10-year
period, as designated by the Director) beginning within 60 days following the
Director’s separation from service with the Company and its affiliates (as
determined in accordance with Section 409A of the Code). The amount of each
installment shall be equal to a fraction of the then-unpaid portion of any
earned and vested amounts credited to the Director’s deferred cash account and
deferred stock account; the numerator of the fraction shall be one, and the
denominator of the fraction shall be the number of installments that have not
yet been paid.

Notwithstanding any provision of the Plan to the contrary, with respect to those
deferred amounts under the Plan that are subject to Section 409A of the Code, a
Director may, before January 1, 2006, make a new payment election with respect
to amounts deferred prior to such election.

4.2 In the event of a Director’s death, any and all earned and vested amounts
that are then credited to the Director’s deferred cash account and deferred
stock account, as described in Sections 3.2 and 3.4, respectively, shall be paid
to the Director’s beneficiary within 60 days after the Director’s death.

4.3 In the event of a “Change in Control,” as defined below, any and all earned
and vested amounts that are then credited to a Director’s deferred cash account
and deferred stock account, as described in Sections 3.2 and 3.4, respectively,
shall be paid to the Director immediately.

4.4 For purposes of the Plan, a “Change in Control” shall be deemed to have
occurred upon (a) a “change in ownership” of the Company, (b) a “change in
effective control” of the Company, or (c) a “change in the ownership of a
substantial portion of the assets” of the Company. For purposes this
Section 4.4, the terms “change in ownership,” “change in effective control,” and
“change in the ownership of a substantial portion of the assets” shall have the
meanings assigned to such terms under Section 409A of the Code.

SECTION 5

MISCELLANEOUS

5.1 The Plan does not give the Director any right to be nominated or re-elected
to the Board.

5.2 When a person entitled to a payment under the Plan is under legal disability
or, in the Company’s opinion, is in any way incapacitated so as to be unable to
manage such person’s financial affairs, the Company may direct that payment be
made to such person’s legal representative, or to a relative or friend of such
person for such person’s benefit. Any payment made in accordance with the
preceding sentence shall be in complete discharge of the Company’s obligation to
make such payment under the Plan.

5.3 Any action required or permitted to be taken by the Company under the terms
of the Plan shall be by affirmative vote of a majority of the members of the
Board of Directors then in office.

 

E-27



--------------------------------------------------------------------------------

5.4 Any controversy or claim arising out of or relating to the Plan or the
breach hereof shall be settled by arbitration in the City of Chicago in
accordance with the laws of the State of Illinois by three arbitrators, of whom
one shall be appointed by the Company, one by the Director and one by the first
two arbitrators. If the first two arbitrators cannot agree on the appointment of
a third arbitrator, then the third arbitrator shall be appointed by the Chief
Judge of the United States Court of Appeals for the Seventh Circuit. The
arbitration shall be conducted in accordance with the rules of the American
Arbitration Association except with respect to the selection of arbitrators
which shall be as provided in this Section 5.4. Judgment upon any award rendered
by the arbitrators may be entered in any court having jurisdiction thereof and
will include interest on any amounts due and payable to the Director from the
date of the breach of the Plan calculated for each month at the rate equal to
the prime rate as published in The Wall Street Journal on the first date of its
publication in the then current year. In the event that it shall be necessary or
desirable for the Director to retain legal counsel and/or incur other costs and
expenses in connection with the enforcement of any or all of the Director’s
rights under the Plan, the Company shall pay (or the Director shall be entitled
to reimbursement from the Company, as the case may be) reasonable attorney’s
fees and costs and expenses in connection with the enforcement of said rights
(including the enforcement of any arbitration award in court) (collectively, the
“Expenses”), unless the arbitrators determine that the Director’s request to
arbitrate was frivolous, in which case the Director shall promptly repay to the
Company any previous payments or reimbursements made by the Company for Expenses
under this Section 5.4 in respect of the Director. All such payments or
reimbursements under this Section 5.4 shall be made on or prior to the last day
of the taxable year of the Director following the taxable year in which such
Expenses were incurred by the Director (provided that to the extent any such
payment or reimbursement is taxable income to the Director and is otherwise
subject to the requirements of Section 409A of the Code, such payment or
reimbursement shall be made no later than March 15th of the taxable year of the
Director following the taxable year in which such Expenses were incurred by the
Director). No such payment or reimbursement provided to the Director during any
taxable year shall in any way affect the Expenses eligible for payment or
reimbursement in any other taxable year, and the right to such payment or
reimbursement may not be liquidated or exchanged for another benefit.

5.5 Any notices, requests, demands or other communications provided for by the
Plan shall be sufficient if in writing and if sent by registered or certified
mail, return receipt requested, to the Director at the last address filed in
writing with the Company or, in the case of the Company, to the Company at its
principal executive offices, attention Secretary.

5.6 The provisions of the Plan shall be construed in accordance with applicable
federal laws and, to the extent not inconsistent therewith or preempted thereby,
the laws of the State of Illinois, determined without regard to the choice of
law rules of any jurisdiction.

5.7 The Plan may be amended or canceled by the Company, in its sole discretion,
without the consent of any other person, and, no person, other than Directors
who participate in the Plan, shall have any rights under or interest in the Plan
or the subject matter hereof. Unless the Plan is amended to so provide, the
cancellation of the Plan shall not cause the date on which any payment is made
under the Plan to be accelerated.

5.8 All provisions of the Plan shall inure to the benefit of and be binding upon
the successors and assigns of the Company (including any successor to, or
assignee of, the assets or business of the Company pursuant to a transaction
constituting a Change in Control (as defined in Section 4.4)), and the term
“Company” as used herein shall include Navistar International Corporation and
all such successors and assigns.

5.9 Each Director may, from time to time, name a beneficiary or beneficiaries
(who may be named on a contingent or successive basis) to whom any benefit under
the Plan is to be paid in the event of the Director’s death before the Director
receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Director and shall be effective only if and when
filed by the Director with the Company during the Director’s lifetime. In the
absence of any such designation, benefits remaining unpaid at the Director’s
death shall be paid to the Director’s estate.

 

E-28



--------------------------------------------------------------------------------

5.10 The Plan shall be unfunded. Any rights that a Director has to a payment or
distribution under the Plan shall be limited to those of a general and unsecured
creditor of the Company.

5.11 No loans shall be permitted under the Plan.

5.12 No rights or interests under the Plan shall be assignable or transferable
other than by will or the laws of descent and distribution, and such rights or
interests shall be exercisable, during the Director’s lifetime, only by the
Director.

5.13 All payments, including the issuance of shares of Navistar common stock,
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

5.14 If and to the extent any payments or benefits under the Plan are subject to
and would otherwise violate the requirements under Section 409A of the Code,
(a) such payments and benefits shall be paid under such other conditions
determined by the Company that cause such payments or benefits to comply with
Section 409A of the Code and the Plan shall, to the extent necessary, be
construed, administered, and/or amended (if and only to the extent such an
amendment would be permitted under Section 409A of the Code) accordingly to
achieve that objective, (b) any reference herein to the term “Plan” shall mean
this Plan and any other plan with which this Plan is required to be aggregated
under Section 409A of the Code, and (c) in the event of any inconsistency
between the terms of this Plan and Section 409A of the Code, the terms of
Section 409A of the Code shall prevail and govern.

 

E-29